           Case 1:20-cv-00005-SAG Document 45 Filed 07/17/20 Page 1 of 1



                                 UNITED STATES DIST RICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                            July 17, 2020

 LETTER OPINION
      RE: Stifel, Nicolaus & Co. v. Stern, et al., 20-0005-SAG

 Dear Counsel:

         Petitioner filed a Complaint and Petition to Vacate an award issued by a FINRA arbitration
 panel. ECF 1. On March 31, 2020, this Court issued a Memorandum Opinion and Order denying
 Defendants’ Motion to Dismiss the Petition. See ECF 41, ECF 42. As a result, Respondents
 opposed the Motion to Vacate, ECF 43, and Petitioner filed a Reply in further support of the
 Motion, ECF 44.

          As the parties are well aware, judicial review of arbitration awards “is among the narrowest
 known at law because to allow full scrutiny of such awards would frustrate the purpose of having
 arbitration at all.” Apex Plumbing Supply, Inc. v. U.S. Supply Co., 142 F.3d 188, 193 (4th Cir.
 1998). Permissible grounds for vacating an award “include those circumstances where an award
 fails to draw its essence from the contract, or the award evidences a manifest disregard of the law.”
 Patten v. Signatore Ins. Agency, Inc., 441 F.3d 230, 234 (4th Cir. 2006).

         However, “when the arbitrators do not give their reasons, it is nearly impossible for the
 court to determine whether they acted in disregard of the law.” O.R. Sec., Inc. v. Prof’l Planning
 Ass’n, Inc., 857 F.2d 742, 747 (11th Cir. 1988). Here, because the panel did not provide an
 “explained decision” for its arbitration award, the Court does not currently have a viable method
 to conduct even a limited review of the merits of the decision.

         In these circumstances, courts have, at times, remanded a matter to the arbitration panel,
 seeking further explanation for its decision. See, e.g., Interactive Brokers, LLC v. Saroop, 279 F.
 Supp. 3d 699 (E.D. Va. 2017) (declining to rule on a motion to vacate in order to remand to
 arbitration panel for clarification of award); see also Cannelton Indus., Inc. v. Dist. 17, Un. Mine
 Workers of Am., 951 F.2d 591, 594 (4th Cir. 1991).

        Accordingly, the Court requests that each party file a supplement stating its position on
 whether remand to the arbitration panel would be appropriate in these circumstances. The
 supplement should be filed on or before August 7, 2020.

                                                               Sincerely yours,

                                                                        /s/
                                                               Stephanie A. Gallagher
                                                               United States District Judge
